IN THE SUPREME COURT OF PENNSYLVANIA




OFFICE OF DISCIPLINARY COUNSEL, :           No. 2209 Disciplinary Docket No. 3
                Petitioner      :
                                :           No. 206 DB 2014
           v.                   :
                                :           Attorney Registration No. 40401
MICHAEL E. GROULX,              :
                Respondent      :           (Lycoming County)


                                      ORDER


PER CURIAM


      AND NOW, this 19th day of November, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board, Michael E. Groulx is suspended from the Bar

of this Commonwealth for a period of one year and one day, and he shall comply with all

the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).